Case 5:20-cv-00592-JSM-PRL Document 1 Filed 12/11/20 Page 1 of 6 PageID 1




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         OCALA DIVISION


 BANK OF AMERICA, N.A, in its
 capacity as former trustee under the
 Tibstra Exempt Trust f/b/o Lawrence
 Tibstra created under the Restatement
 dated August 29, 1994 of the Thomas
 Tibstra Trust,

            Plaintiff,

 v.                                                                        CASE NO.:

 STEPHEN G. TIBSTRA, individually
 and as guardian of his minor children
  M.T. and C.T.; LAWRENCE TIBSTRA;
 LAURA TIBSTRA; and JEFFREY TIBSTRA,
 individually and as guardian of his minor
 children K.T., K.T., C.T., and K.T.,

            Defendant.
                                                            /


        COMPLAINT FOR SETTLEMENT OF ACCOUNTS AS FORMER TRUSTEE

            Plaintiff Bank of America, N.A. (the “Bank” or “Plaintiff”), as former trustee of the

 Tibstra Exempt Trust f/b/o Lawrence Tibstra created under the Restatement dated August 29,

 1994 of the Thomas Tibstra Trust (the “Exempt Trust”), 1 by its undersigned counsel, files this

 Complaint for Settlement of Accounts as former trustee, and states as follows:




 1
     A true and correct copy of the Exempt Trust is attached hereto as Exhibit A.
Case 5:20-cv-00592-JSM-PRL Document 1 Filed 12/11/20 Page 2 of 6 PageID 2




                         PARTIES, JURISDICTION, AND VENUE

        1.      This is an action to approve the Bank’s accounts and releasing and discharging

 the Bank from any and all liability as former trustee of the Exempt Trust.

        2.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because: (i)

 complete diversity exists between Plaintiff and Defendants; and (ii) the amount in controversy

 exceeds $75,000.00.

        3.      This Court has proper jurisdiction because the fiduciary exception to federal

 jurisdiction does not apply to inter vivos trusts such as the Exempt Trust under the

 circumstances, and no other exception bars federal jurisdiction.

        4.      Bank of America, N.A., a wholly owned subsidiary of Bank of America

 Corporation, is a national banking association organized under the laws of the United States

 with its main office in Charlotte, North Carolina. Thus, BANA is a citizen of North Carolina

 for purposes of diversity. See 28 U.S.C. § 1348; see also Arthur v. JP Morgan Chase Bank,

 NA,

 569 Fed. App’x 669, 673 (11th Cir. 2014). BANA is a former trustee of the Exempt Trust.

        5.      Defendant Stephen G. Tibstra (“Stephen”) is a current beneficiary of the

 Exempt Trust. Stephen’s two minor children, M.T. and C.T. (“Stephen’s Children”) are also

 beneficiaries of the Exempt Trust. Upon information and belief, Stephen and Stephen’s

 Children are citizens of the State of Florida, residing in Lake County, Florida. Stephen has

 authority to represent his Children under applicable law.

        6.      Other beneficiaries of the Exempt Trust include: (i) Lawrence Tibstra; (ii) Laura

 Tibstra; (iii) Jeffrey Tibstra; and (iv) Jeffrey Tibstra’s four minor children (K.T., K.T., C.T.,




                                                2
Case 5:20-cv-00592-JSM-PRL Document 1 Filed 12/11/20 Page 3 of 6 PageID 3




 and K.T.) (collectively, “Other Beneficiaries”). Upon information and belief, Defendants

 Lawrence Tibstra and Laura Tibstra are citizens of the State of Florida, residing in Collier

 County, Florida. Upon information and belief, Defendant Jeffrey Tibstra and his minor

 children are citizens of the State of Illinois.

         7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Stephen

 and his Children reside in in this District.

                                    GENERAL ALLEGATIONS

         8.      On or about August 18, 2006, the Bank accepted service as the sole successor

 trustee of the Exempt Trust in accordance with the terms of the Exempt Trust.

         9.      On or about November 28, 2006, the Bank received the first assets of the

 Exempt Trust from the prior trustee, JP Morgan Chase & Company.

         10.     On May 31, 2019, the Bank resigned as trustee of the Exempt Trust. A true and

 correct copy of the Bank’s resignation is attached hereto as Exhibit B.

         11.     On or about October 9, 2019, Bessemer Trust Company (“Bessemer”) accepted

 appointment as successor trustee of the Exempt Trust. 2

         12.     By the end of December 2019, the Bank had transferred a majority of the assets

 of the Exempt Trust to Bessemer, in its capacity as successor trustee. The Bank retained a

 reserve of approximately $200,000 in order to wrap up its duties as former trustee, including

 to the extent that it needed to prepare and file a formal accounting to judicially settle the Bank’s

 account of the Exempt Trust.



 2
   Bessemer has subsequently resigned as successor trustee of the Exempt Trust. As of September 4, 2020, no
 successor has been nominated or accepted appointment as successor Trustee.


                                                     3
Case 5:20-cv-00592-JSM-PRL Document 1 Filed 12/11/20 Page 4 of 6 PageID 4




        13.     In connection with the Bank’s resignation as trustee and transfer of the majority

 of assets of the Exempt Trust, each of the Other Beneficiaries (individually or through their

 authorized legal representative), executed a Release and Indemnification Agreement and

 Waiver of Accounting (collectively, the “Waivers”). True and correct copies of the Waivers

 are attached hereto as Composite Exhibit C.

        14.     As set forth in the Waivers, the Other Beneficiaries, among other things: (i)

 released and discharged the Bank of all liabilities and claims against the Bank in connection

 with the administration of the Exempt Trust; (ii) acknowledged the right to an account of the

 Bank’s actions as former trustee of the Trust; (iii) waived the right to any accounting or judicial

 settlement of the Bank’s account as former trustee of the Exempt Trust; and (iv) consented to

 a judgment without notice settling the Bank’s account of the Exempt Trust.

        15.     Stephen declined to sign a Waiver on behalf of either himself or his Children.

      COUNT I FOR JUDICIAL SETTLEMENT OF TRUSTEE’S ACCOUNTING

        16.     The Bank realleges and incorporates the allegations of paragraphs 1 through 15

 of the Complaint as if fully set forth herein.

        17.     This is an action seeking judicial settlement of the Bank’s final accounting as

 former trustee of the Exempt Trust.

        18.     Specifically, the Bank seeks a judicial settlement of its final accounting from

 November 28, 2006 (the date it received assets from JP Morgan Chase & Company) through

 June 30, 2020 (the “Final Accounting”). A true and correct copy of the Bank’s Final

 Accounting is attached hereto as Exhibit D.




                                                  4
Case 5:20-cv-00592-JSM-PRL Document 1 Filed 12/11/20 Page 5 of 6 PageID 5




          19.     As reflected on the Final Accounting, as of June 30, 2020, the Bank continues

 to hold $200,919.24 as a reserve necessary to conclude its actions as former trustee.

          20.     Upon judicial settlement of the Final Accounting, the Bank will transfer to the

 appropriate party any remaining assets of the Exempt Trust less any reasonable fees and

 fiduciary compensation due to the Bank.

          WHEREFORE, BANA, as former trustee of the Exempt Trust, requests this Court enter

 an order:

          (i)     Judicially settling the Bank’s Final Accounting as former trustee of the Exempt

 Trust;

          (ii)    Discharging the Bank in its corporate and fiduciary capacities from any and all

 liability as former trustee of the Exempt Trust;

          (iii)   Directing the Bank to transfer any remaining assets of the Exempt Trust, less

 the amount of the Bank’s reasonable fees and fiduciary compensation, to Bessemer or the then

 current successor trustee of the Exempt Trust; and

          (iv)    Granting such other and further relief as the Court may deem just and proper.




                                                 5
Case 5:20-cv-00592-JSM-PRL Document 1 Filed 12/11/20 Page 6 of 6 PageID 6




 Dated: December 11, 2020      MCGUIREWOODS LLP


                              By:    /s/ Kimberly T. Mydock
                                     R. Eric Bilik (FL Bar No. 987840)
                                     Primary E-Mail: ebilik@mcguirewoods.com
                                     Secondary E-Mail: jaiken@mcguirewoods.com
                                     Kimberly T. Mydock (FL Bar No. 0100571)
                                     Primary Email: kmydock@mcguirewoods.com
                                     Secondary Email: sjerreld@mcguirewoods.com
                                     Sean P. Walsh (FL Bar No. 0113162)
                                     Primary Email: swalsh@mcguirewoods.com
                                     Secondary Email: jaiken@mcguirewoods.com
                                     50 North Laura Street, Suite 3300
                                     Jacksonville, Florida 32202
                                     (904) 798-3200
                                     (904) 798-3207 (fax)

                              Attorneys for Plaintiff Bank of America, N.A., in its
                              capacity as former trustee under the under the Tibstra
                              Exempt Trust f/b/o Lawrence Tibstra created under the
                              Restatement dated August 29, 1994 of the Thomas
                              Tibstra Trust




                                      6
